UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32521 NTS, INC. (Exact name of registrant as specified in its charter) Nevada 11-3618510 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1220 Broadway Lubbock, Texas 79401 (Address of principal executive offices) 806-771-5212 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of May 13, 2014,43,847,272 shares of the Company’s common stock, $0.001 par value, were outstanding. NTS, INC. AND SUBSIDIARIES Index Page PART I: FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements and Notes (Unaudited) - Period Ended March 31, 2014 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II: OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 2 PART I:FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AND NOTES (UNAUDITED) - PERIOD ENDED MARCH 31, 2014 NTS, Inc. and Subsidiaries CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2014 CONTENTS Page Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 3 NTS, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other receivables Deferred taxes Inventories Total current assets BONDS ISSUANCE AND FINANCE COSTS, NET OTHER LONG-TERM ASSETS FIXED ASSETS, NET INTANGIBLE ASSETS, NET Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 NTS, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) CURRENT LIABILITIES: Short-term bank credit and current maturities of notes payable $ $ Trade payables Other liabilities and accrued expenses Current maturities of obligations under capital leases Current maturities of bonds Total current liabilities DEFERRED TAXES, NET NOTES PAYABLE TO THE UNITED STATES DEPARTMENT OF AGRICULTURE, NET OF CURRENT MATURITIES NOTES PAYABLE, NET OF CURRENT MATURITIES BONDS PAYABLE, NET OF CURRENT MATURITIES OBLIGATIONS UNDER CAPITAL LEASES, NET OFCURRENT MATURITIES OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Common stock of $0.001 par value per share: 75,000,000 shares authorized at March 31, 2014 and December 31, 2013; 43,452,272 and43,418,847 issued andoutstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Foreign currency translation adjustment ) ) Retained deficit ) ) Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 NTS, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, Revenues Services on Fiber-To-The-Premise network $ $ Leased local loop services and other Total Revenues Expenses Cost of services (excluding depreciation and amortizationshown below) Selling, general and administrative Depreciation and amortization Financing expenses, net Other expenses Total Expenses Income (loss) before taxes ) Income tax benefit (expense) ) Net income (loss) $ ) $ Basic and diluted income (loss) per share $ $ * Basic and diluted weighted average number of shares outstanding * Represents amount less than $0.01. The accompanying notes are an integral part of these condensed consolidated financial statements. 6 NTS, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, Cash flow from operating activities: Net income (loss) $ ) $ Adjustments required to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Compensationin connection with the issuance of warrants and options issued for professional services Decrease in bad debt provision ) ) Accrued interest and exchange rate on bonds Unearnedgain due to hedging - ) Amortization of bonds issuance and finance costs Deferred tax provision ) ) Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) Decrease (increase) in inventories ) Decrease (increase) in long-term receivables ) Decrease (increase) in prepaid expenses and other receivables ) Decrease in other long-term liabilities ) ) Decrease in trade payables Decrease in other liabilities and accrued expenses ) ) Net cashprovided by operating activities Cash flow from investing activities: Purchases of equipment ) ) Purchases of equipment for the projects under the United States Department of Agriculture, net of grants received ) ) Net cash used in investing activities ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 NTS, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Three months ended March 31, Cash flow from financing activities: Repayment of short-term loans from banks and others - (244,335 ) Repayment of long-term loans ) - Proceeds from long-term loans - Repayment of capital lease obligation ) (118,268 ) Proceeds from long-term loans from the United States Department of Agriculture Repayment of long-term loans from United States Department of Agriculture ) (517,153 ) Proceeds from exercise of options - Increase in restricted cash - (1,579,891 ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of period $ $ Supplemental disclosure of cash flows activities: Cash paid for: Interest $ $ Purchase of fixed assets by capital lease arrangements $ $
